DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,419,211. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
Claims 1-20 of the current application ‘791 recite similar limitations to that of claims 1-20 of ‘211. Thus, it would have been obvious for one of ordinary skill in the art at time of the claimed invention of ‘791 to disclose a broader variation to the claimed invention of ‘211. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Nix [2015/0095648]. 
Claim 1:	Nix teach a method comprising: 
generating, by a first node, a first set of encryption keys; [Nix: 0015; include a set of parameters for generating cryptographic keys]
transmitting, by the first node, the first set of encryption keys [Nix: 0110] to a controller to cause the controller to select via a hash algorithm [Nix: 0135-0137, 0266-0267; More examples of hash algorithm- 0143, 0199, 0276] a first encryption key from the first set of encryption keys and transmit the first encryption key to a second node, the first encryption key enabling communication between the first node and the second node; [Nix: 0111; first node and second node can be given the BRI as a device, machine, computer, module, or server per se. Thus, the module could utilize a first set of keys to communicate with a first server and a second set of keys to communicate with a second server. More examples on 0199-0200, 0223-0224, 0227, 0239]
receiving, by the first node, a second encryption key from a second set of encryption keys generated by the second node, the second encryption key enabling the communication between the first node and the second node. [Nix: 0111-0112; e.g. second pair of secondary keys and PKI based encryption and authentication, includes second set of encryption keys from second server to enable communication between two nodes/severs. More examples of first and second nodes (servers) involving encryption keys- 0127]
Claim 2:  See Nix: 0111; discusses the method of claim 1, further comprising: sending, by the second node, the second encryption key to the first node via the controller.
Claim 3:  See Nix: 0136; discusses the method of claim 1, further comprising: generating, by the first node, the hash algorithm; and transmitting, by the first node, the hash algorithm to the controller.	
Claim 4:  See Nix: 0111-0112; discusses the method of claim 1, wherein the encryption key and the second encryption key form a pairwise key pair.
Claim 5:  See Nix: 0111-0112, 0127; discusses the method of claim 4, further comprising: determining by the first node, each encryption key assigned by the controller to other nodes in a network for communications using pairwise keys of the first set of encryption keys.
Claim 6:  See Nix: 0136; discusses the method of claim 5, wherein the determining performed by the first node is based on the hash algorithm.
second encryption key generated by the second node.
Claim 8:  See Nix: 0111; discusses the method of claim 4, wherein for communications from the second node to the first node, the second node encrypts the communications using the first encryption key.
Claim 9:  See Nix: 0221, 0251; discusses the method of claim 1, further comprising: notifying, via a notification generated by the controller, the first node if the encryption key is selected for two different nodes.
Claim 10:  See Nix: 0248; discusses the method of claim 9, further comprising: generating, by the first node in response to the notification, another hash algorithm for the controller, or a set of new keys and the another hash algorithm for the controller.
Claim 11:  See Nix: 0261; discusses the method of claim 1, wherein a number of keys in the first set of encryption keys is greater than a number nodes in a network that includes the first node.
Claim 12:	Nix teach a computer network comprising: a first node configured to: 
generate a first set of encryption keys, [Nix: 0015; include a set of parameters for generating cryptographic keys]
transmit the first set of encryption keys [Nix: 0110] to a controller to cause the controller to select [Nix: 0059; module public key identity 111a can be used to select and/or identify the correct module public key. More examples – 0196, 0207, 0266, 0239] and transmit the first encryption key to a second node, and [Nix: 0111; first node and second node can be given the BRI as a device, machine, computer, module, or server per se. Thus, the module could utilize a first set of keys to communicate with a first server and a second set of keys to communicate with a second server. More examples on 0199-0200, 0223-0224, 0227] 
receive a second encryption key from a second set of encryption keys generated by the second node, the second encryption key enabling communication between the first node and the second node.  [Nix: 0111-0112; e.g. second pair of secondary keys and PKI based encryption and authentication, includes second set of encryption keys from second server to enable communication between two nodes/severs. More examples of first and second nodes (servers) involving encryption keys- 0127]
Claim 13:  See Nix: 0111; discusses the computer network of claim 12, wherein the first node is further configured to generate the hash algorithm.
Claim 14:  See Nix: 0136; discusses the computer network of claim 13, wherein the first node is further configured to transmit the hash algorithm to the controller.
Claim 15:  See Nix: 0111-0112; discusses the computer network of claim 12, wherein the first encryption key and the second encryption key form a pairwise key pair.
Claim 16:  See Nix: 0111-0112, 0127; discusses the computer network of claim 15, wherein the first node is further configured to determine each encryption key assigned by the controller to other nodes in the network for communications using pairwise keys of the first set of encryption keys.
Claim 17:  See Nix: 0136; discusses the computer network of claim 16, wherein determining performed by the first node is based on a hash algorithm.
Claim 18:  See Nix: 0111-0112, 0127; discusses the computer network of claim 15, wherein for communications from the first node to the second node, the first node is further configured to encrypt the communications using the second encryption key generated by the second node.
first encryption key assigned to it by the controller.
Claim 20:  See Nix: 0221, 0251; discusses the computer network of claim 12, wherein the controller is further configured to notify the first node if the first encryption key is selected for two different nodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435